Error, to the Supreme Court of the State of New Mexico. Argued November 9, 1920. Decided November 15, 1920. Per Curiam. Dismissed for want of jurisdiction upon the authority of Spencer v. Duplan Silk Co., 191 U. S. 526, 530; Hull v. Burr, 234 U. S. 712, 720; Shulthis v. McDougal, 225 U. S. 561, 569; Norton v. Whiteside, 239 U. S. *612144, 147. Mr. H.B. Holt with whom Mr. Frank Herron and Mr. W. A. Sutherland were on the brief, for plaintiffs in error. Mr. Harry S. Bowman, for defendant in error, submitted. - Mr. O. O. Askren was also on the brief.